Case 4:20-cv-00015-MFU Document 1 Filed 03/04/20 Page 1 of 8 Pageid#: 1



                                                                MAR 04 2020




                                                4:20CV00015
Case 4:20-cv-00015-MFU Document 1 Filed 03/04/20 Page 2 of 8 Pageid#: 2
Case 4:20-cv-00015-MFU Document 1 Filed 03/04/20 Page 3 of 8 Pageid#: 3
Case 4:20-cv-00015-MFU Document 1 Filed 03/04/20 Page 4 of 8 Pageid#: 4
Case 4:20-cv-00015-MFU Document 1 Filed 03/04/20 Page 5 of 8 Pageid#: 5
Case 4:20-cv-00015-MFU Document 1 Filed 03/04/20 Page 6 of 8 Pageid#: 6
Case 4:20-cv-00015-MFU Document 1 Filed 03/04/20 Page 7 of 8 Pageid#: 7
Case 4:20-cv-00015-MFU Document 1 Filed 03/04/20 Page 8 of 8 Pageid#: 8
Case 4:20-cv-00015-MFU Document 1-1 Filed 03/04/20 Page 1 of 8 Pageid#: 9



                               WESTERN DISTRICT OF VIRGINIA
                                   ROANOKE, VIRGINIA


                                             AFFIDAVIT
         I, Christopher N. Young,    a Task Force   officer with the Drug Enforcement Administration

(DEA), Department of Justice, Roanoke, VA, being duly sworn, states as follows:

         l.       I have been a Task Force Officer with the United States Drug Enforcement

Administration (DEA) since October 2008. I am currently assigned to Enforcement Group 25,

Roanoke Resident Office (RRO), ofthe DEA WashingtonDivision Office and have been

employed by the Henry County SherifPs Office for over 19 years. I have received taining in all

areas   of narcotics investigations including search and seizure laws and statutes pertaining to

enforcement of the Controlled Substances Act. Since becoming a DEA Task Force Officer in

2008, I have conducted and assisted other law enforcement officers in conducting numerous

narcotics investigations that have resulted in the arrest and conviction of numerous individuals.

        2.       I am a law enforcement offrcer of the United    States   within the meaning of Title

18, United States Code, Section 2510(7).     I am, therefore, an officer of the United States who is

empowered to conduct investigations of, and to make arrests for, the offenses enumerated in

Title 21. I have conducted investigations into the unlawfirl possession, possession with the

intent to distribute, distribution of controlled substances, and the associated conspiracies in

violation of Title 21, United States Code, Sections 8a1(a)(1) and 846.

         3.      Based on my experience and training I am familiar with the methods, operations,

and schemes commonly used by individuals involved in the violations of the federal controlled

substances and narcotics stafutes.

                                 FACTS AND CIRCUMSTANCES

         4.      The statements in this affidavit are based in part on information provided by

members of other law enforcement agencies and on my own experience and background as a

                                                     t-
Case 4:20-cv-00015-MFU Document 1-1 Filed 03/04/20 Page 2 of 8 Pageid#: 10



 Task Force Officer of the   DEA.   Since this affidavit is being submitted for the limited purpose

 of a civil forfeiture cornplaint, I have not included each and every fact known to me concerning

 the investigation set forth in this affidavit. I have set forth only the facts that I believe are

 necessary to establish probable cause that the adjoined properties and residence thereof,

 identified as 697r 701 and 709 Daniel Road, Axton, Yirginia were utilized by the property

 owner, Jose Alfredo Santa Cruz GODINEZ, for the purposes of Conspiring to Distibute and

 Distributing Cocaine and Methamphetarnine in violation of Title 21, United States Code,

 Sections 8a1(aXl) and 846.

                                       THp Il-{yESTrGArrON

         5.      During the past three years, Special Agents of the DEA RRO have conducted an

 investigation of cocaine and methamphetamine trafficking activities of Jose Alfredo Santa Cruz

 GODINEZ and others, This investigation identified Jose Alfredo Santa Cruz GODINEZasan

 upperJevel cocaine and methamphetamine dealer who was a member of acriminal organization

 that was being supplied with multiple pound quantities of cocaine and methamphetamine by the

 Jalisco Cartel New Generation (CJNG) in Mexico. The investigation has revealed that

 members of the CJNG organization actively participated in trafficking of multiple pound

 quantities of methamphetamine and cocaine in the Axton, Virginia area. The members of the

 CJNG organization contacted GODINEZ's Drug Trafficking Organization (DTO) to arrange for

 the purchase of cocaine and methamphetamine to be picked up by members            ofthe organization

 in the Axton, Virginia area. Based on investigative results as set forth hereafter, there is

 probable cause to believe that GODINEZ' DTO personally utilized the adjoined properties and

 residence thereof, identified as 697,701 anh 709 Daniel Road, Axton,          Virginia, to Distibute

 Cocaine and Methamphetamine in violation of Title 21, U.S.C., Sections 8a1(a)(1) and846.

         6.      On May 77,2016, DEA Riverside District Office (RDO) contacted DEA RRO



                                                     2
Case 4:20-cv-00015-MFU Document 1-1 Filed 03/04/20 Page 3 of 8 Pageid#: 11



 with information of a cocaine delivery in the Danville, VA area scheduled for the following

 day. DEA RDO provided a photo of a red tractor hailer and a white trailer that was to make the

 delivery to DEA RRO. On May 18, 2016, the DEA RRO surveillance team observed the red

 tractor and white trailer bearing Utah tag #, 84084, registered to Sergio VALDEZ of 6809 S

 2700 West Jordon, Utah, meet a silver'Chevrolet Impala in Danville,   VA off Route 29. The

 DEA RRO surveillance team then observed the red tractor hailer travel south out of Danville,

 VA. The DEA RRO surveillance team along with digital surveillance placed the Chewolet

 Impala at709 Daniel Road, Axton, VA,'On May 19, 20l6,Intelligence obtained by DEA RDO

 was relayed to DEA RRO, stating   VALDEZ had delivered 30 kilograms of cocaine to the

 courier that travelled to 709 Daniel Road, Axton, Virginia.

        7.      On May 25,2016, the Federal Bureau of Investigation (FBI) Portland, Oregon

 Field Division Office contacted DEA RRO in reference to a Title III investigation of Francisco

 NLINO-URENDA, involving a scheduled Methamphetamine delivery. Based on information

 received, GODINEZ had recently received 4 kilograms of cocaine from NUNO'URENDA and

 was the intended recipient of the Methamphetamine. Portland FBI intercepted calls that

 indicated the courier would be driving a black Ford Taurus and would be arriving at Family

 Dollar, located at 3465 A.L. Philpott Hrrry, Axton, VA. During surveillance,   a Nissan   arrived

 bearing VA tag VMD-3834, registered to Luis Manuel GONZALE         Zof 7}9Daniel Road,
 Axton, Yirginia. Intercepted phone calls betweenNUNO-URENDA and GODINEZ indicated

 an undercover police officer had been observed at the Family Dollar. The information was

 relayed to DEA RRO and the officer left the area. Intercepted calls between NUNO-URENDA

 and GODINEZ, indicated the courier had gotten lost and was instructed to stay at a local motel

 and make the delivery the following day.On May     26,z}lg,Portland, FBI intercepted calls from

NUNO-URENDA and the courier. The courier was instructed to make the delivery at Gravely



                                                3
    Case 4:20-cv-00015-MFU Document 1-1 Filed 03/04/20 Page 4 of 8 Pageid#: 12



     Salvage Yard located at 820 Daniel Road, Axton,          VA, approximately 200 yards from 709

    Daniel Road, Axton, VA. During surveillance, a red Ford truck bearing VA tag, TX257-207

    registered to Carlos VALERIA-GONZALEZof 709 Daniel Road, Axton, Virginia, was

    observed suspiciously traveling through the local business area nearby as        if conducting counter

    surveillance. DEA RRO located the black Ford Taurus of the courier, bearing Georgia tag #

     QBR-3217, parked at Comfort Inn in Collinsville, VA. Two females were observed leaving

     Comfort Inn in the Ford Taurus toward 709 Daniel Road, Axton, Yirginia. The Virginia State

    Police (VSP) conducted a traffic stop on the black Ford Taurus for a window tint violation prior

    to arriving at709 Daniel Road, Axton, Virginia. A VSP narcotics K9 was present during the

    traffic stop and reacted with   a   positive alert for the presence of the odor of narcotics. A search

     of the vehicle revealed two, hollow, decorative, ceramic owls, both containing approximately

     2.4 pounds of Methamphetamine intended for delivery           atT}gDaniel Road, Axton, Virginia.

              8.     On October 8, 2016, DEA RRO installed a pole camera with a view of the

     driveway to the residence of 709 Daniel Road, Axton, Virginia: This camera was installed to
\

     aid the DEA RRO in the investigation of money and/or drug transactions of GODINEZ and co-

     conspirators.

              9.     On March 23,207'1, DEA RRO received information from DEA Columbia

     District Office (CDO) in reference to a traffic stop of a white Mazda 3 in Mobile, Alabama on

     February 22,2017. The traffic stop resulted in a seizure of $229,560.00 in U.S. currency. An

     occupant in the vehicle was identified as Justin Lee HAVELKA. A download of HAVELKA's

    phone revealed atext message from telephone number276-734-7274,sentto HAVEKLA just

    prior to the $229,560.00 seizure. On February 18,2017, a text message from 276-734-7274 was

    sent to   HAVEKIA's    phone whichread "709 Daniel Rd Axton YA24054". DEA RRO Agents

    checked pole camera footage on February 18, 2017, was unable to determine, due to poor



                                                          4
Case 4:20-cv-00015-MFU Document 1-1 Filed 03/04/20 Page 5 of 8 Pageid#: 13



lighting, if the white Mazda 3 arrived at709 Daniel Road, Axton, Virginia.

        10.    On Decemb er   4,20!7,the DEA RRO was notified by the DEA Winchester

Resident Office   $fRO) of an anticipated trip by   Guadalupe IBARRA-Ayon from the

Winchester, Virginia Area. IBARRA-Ayon would be driving gray 20A4 Acura bearing            VA    tag #

VPV-4606, to 709 Daniel Road, Axton, Virginia, to obtain approximately five kilograms           of

suspected cocaine. On December 5,2017, the DEA RRO established surveillance on IBAILRT{-

Ayon when he arrived in the area. IBARRA-Ayon travelled to 709 Daniel Road, Axton,

Yirginia. A red Chewolet Impala arrived at709 Daniel Road, Axton, Virginia shortly after

IBARRA-Ayon. Three minutes passed and the red Chevrolet Impala exited 709 Daniel Road,

 Axton, Virginia. Ten minutes later,IBARRA-Ayon exited 709 Daniel Road, Axton, Virginia

 and returned to Winchester, Virginia area,


        11.     On February 1, 2018, the Federal Bureau of Investigation (FBI) Martinsburg

 Office (MO) notified DEA RRO in reference to their Title III Investigation involving an

 anticipated narcotics-related trip by Eduardo HERNANDEZ-Sanchez to Axton, Virginia area to

 meet with the GODINEZ' DTO. DEA RRO established surveillance onHERNANDEZ-Sanchez

 and observed HERNANDEZ-sanchez havelling in a black Chewolet Avalanche, bearing                WV

 tag# OZY-237,to 1579 Robertson Ridge Road, Axton, Virginia. DEA RRO surveillance team

 observed HERNANDEZ-Sanchez         follow    a dark blue Nissan Sentra believed to be driven   by

 GODINEZ from 1579 Robertson Ridge Road, Axton, Virginia to 131 Kimway Drive, Axton,

 Virginia. DEA RRO surveillance team observed HERNANDEZ-sanchezplace apackage in the

 rear bed area of the Chevrolet Avalanche and leave 131 Kimway Drive, Axton, Virginia after

 approximately 40 minutes. HERNANDEZ-Sanchez appeared to be en-route to the Martinsburg,

 West Virginiaarea. DEA RRO surveillance observed GODINEZ retumed to 1579 Robertson

 Ridge Road, Axton, Virginia. VSP initiated a traffrc stop on HERNANDEZ -sanchez on route

                                                    5
Case 4:20-cv-00015-MFU Document 1-1 Filed 03/04/20 Page 6 of 8 Pageid#: 14



 220, just North of Boones    Mill, Virginia. Six (6) kilograms of   cocaine were seized from the rear

 bed area of the Chevrolet Avalanche. HERNANDEZ-Sanchez was arrested. Later that same day,

FBI MO with the assistance of DEA RRO, DEA WRO, VSP, the Federal Bureau of Alcohol

 Tobacco Firearms and Explosives (ATFE), and multiple local agencies executed Federal search

 warrants at 131 Kimway Drive, Axton, Virginia, 709 Daniel Road, Axton, Virginia, l1          11


 Hobson Road, Axton, Virginia" 485 Robertson Ridge RoaC Axton, Virginia, 1579 Robertson

 Ridge Road, Axton, Virginia,4345 Martin Drive, Axton, Virginia, artd4349 Martin Drive,

 Axton, Virginia. The search wa:rant at 131 Kimway Drive Axton, Virginia yielded five (5)

 kilograms of cocaine, a long gun and a .380 caliber handgun. The search warant at 485

 Robertson Ridge Road, Axton, Virginia yielded five pounds of marijuana, a shot gun and a 9mm

 handgun. The search war-rant at 1579 Robertson Ridge Road, Axton, Virginia yielded a hand

 written document referencing Mariana DAVENPORT selling the adjoining properties of 697,

 701,709 Daniel Road, Axton, Virginia [Tax I.D. #s 55.2(000)000179 and 55.2(000)081] to

 Graciela SA){TA CRUZ-Godinez on 1012812017.


         12.    On August 8, 2018, DEA RRO interviewed DAVENPORT in reference to the

 hand written document of DAVENPORT selling the adjoining properties            of 69717011709

 Daniel Road, Axton, Virginia [Tax LD. #s 55.2(000)000179 and 55.2(000)081] to Graciela

 SANTA CRUZ-Godinez on 1012812017. DAVENPORT stated she originally rented 709 Daniel

 Road, Axton, Virginia to a Hispanic male she knew as "Ricardo" last name unknown (It is'

 believed that Ricardo is Jose Alfredo Santa Cruz GODINEZ). DAVENPORT stated Ricardo

 rented 709 Daniel Road, Axton,       Virginia from DAVENPORT for approximately          12 years.

 Ricardo's sister, Graciela SANTA CRUZ-Godinez, approached her (DAVENPORI) and wanted

 to purchase the properties   of   69717011709   Daniel Road, Axton, Virginia from DAVENPORT.

 DAVENPORT agreed to sell the adjoining properties of 697170t1709 Daniel Road, Axton,


                                                     6
Case 4:20-cv-00015-MFU Document 1-1 Filed 03/04/20 Page 7 of 8 Pageid#: 15



 Virginiato SANTA CRUZ-Godinez for $36,000. DAVEMORT                       stated, onl0l28l2}17, SANTA

 CRUZ-Godinez paid DAVENPORT $21,000, in cash, as a down payment for the adjoining

 properties   of 697t701t709 Daniel Road, Axton, Virginia, Tax LD #s 55.2(000)000/79            and

 55.2(000)081, as described on the attached hand wriuen document. DAVENPORT stated the

 following week, DAVENPORT was paid the remaining $15,000, by SANTA CRUZ-Godinez, in

 cash, for the properties    of 6971701/709 Daniel Road, Axton, Virginia. As of the writing of this

 affidavit the properties of 697l7nnV9 Daniel Road, Axton, Virginia, remain in

 DAVENPORT's name.

                                             CONCLUSION

     13.             Based on the foregoing facts and circumstances,   it is my belief that the properties

 Iocated at697170L1709 Daniel Road, Axton,         Yirginia, which   are   joined, are owned by Jose

 Alfredo Santa Cruz GODINEZ and were used to facilitate the sale, receipt, possession, and

 concealment of methamphetamine, a controlled substance, in violation of Title 21, U.S.C.,

 Sections, 8a1(a)(1) and 846. Therefore, the residences are subject to forfeiture to the United

 States pursuantto Title 21 United States Code, Section 881(aX7).


         I declare under the penalty of perjury that the foregoing is true and correct to the best of

 my knowledge and belief.




 Executed     tni,   *fr     day of Mar ch,2[ZO.



                                                                      oung
                                                         Task Force Officer
                                                         Drug Enforcement Administration
                                                         Roanoke, Virginia




                                                     7
 Case 4:20-cv-00015-MFU Document 1-1 Filed 03/04/20 Page 8 of 8 Pageid#: 16




                                                                              lD.zB- tr



 {,11 -
              -'lo1 --1o\                               -Rs. krrro., {h
                                        \sfrn,rg'u
        *f&u $.\-                      5€ .z- L"")           .,oo
                                                                    lra
                                       S,s.z looo) too \r:41
                                             **         o\ono'sztl\
                  ilf        sstfio-o $ltaJT
                                                         -r\zr \ zool
                                    Rer:er>€,6



 --f                              bt1            ga$or='r       t=r\.. Seu,*^-t
              \ \\L$,Q-rrA'-r'n'Q

 -To '           Clraciela       *ntuu'z' Gd tnez Tl-ft<-< t t
 -Tc_a-.<           L          "'$ *1 \*p.-*) $&- -lo\ --roq \Gt,)
                            ?o*o       toc* -tt6            Ss rrn u$
       \S.r.e.
                              \sr-*+scb    '
                                                  N. zd.soo ')9               t\lt"r^,!
       Zu.t,roo'b'
                                               ot) \O'28'
                                                          Zr: tr          \           -+t^€-
       \s 3"-;5                     Pq"o
                                                                          *.0.r   $
                        o*      \$.ooo '::       [rTsBg]
},Au*-..^-
             \ \- \t - ?or1     '      -$it>        v$\r*\- iPcJ. A^J
br.\
\ls"l-            --S*prr,*r.o.- pr"J           ltLt*     u {L'-r'*a
             .

 B-+             $/\Z   '
         \


                                                   \ru-
                                                   lulkr-r*n'*'tt
                                                    6rrrsffi
                      Case 4:20-cv-00015-MFU Document 1-2 Filed 03/04/20 Page 1 of 1 Pageid#: 17
-6 5HY                                                       CIVIL COVER SHEET
7KH-6FLYLOFRYHUVKHHWDQGWKHLQIRUPDWLRQFRQWDLQHGKHUHLQQHLWKHUUHSODFHQRUVXSSOHPHQWWKHILOLQJDQGVHUYLFHRISOHDGLQJVRURWKHUSDSHUVDVUHTXLUHGE\ODZH[FHSWDV
SURYLGHGE\ORFDOUXOHVRIFRXUW7KLVIRUPDSSURYHGE\WKH-XGLFLDO&RQIHUHQFHRIWKH8QLWHG6WDWHVLQ6HSWHPEHULVUHTXLUHGIRUWKHXVHRIWKH&OHUNRI&RXUWIRUWKH
SXUSRVHRILQLWLDWLQJWKHFLYLOGRFNHWVKHHW(SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

I. (a) PLAINTIFFS                                                                                           DEFENDANTS
United States                                                                                             697, 701, & 709 Daniel Road, Axton, VA 24054


    (b)&RXQW\RI5HVLGHQFHRI)LUVW/LVWHG3ODLQWLII                                                     &RXQW\RI5HVLGHQFHRI)LUVW/LVWHG'HIHQGDQW
                                  (EXCEPT IN U.S. PLAINTIFF CASES)                                                                     (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                            127(          ,1/$1'&21'(01$7,21&$6(686(7+(/2&$7,212)
                                                                                                                           7+(75$&72)/$1',192/9('
                                                                                                               
    (c)$WWRUQH\V(Firm Name, Address, and Telephone Number)                                              $WWRUQH\V(If Known)
Krista Consiglio Frith, USAO



II. BASIS OF JURISDICTION(Place an “X” in One Box Only)                                      III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff
                                                                                                       (For Diversity Cases Only)                                           and One Box for Defendant)
u  86*RYHUQPHQW                 u  )HGHUDO4XHVWLRQ                                                                     PTF           DEF                                          PTF      DEF
        3ODLQWLII                            (U.S. Government Not a Party)                        &LWL]HQRI7KLV6WDWH         u            u     ,QFRUSRUDWHGor3ULQFLSDO3ODFH       u       u 
                                                                                                                                                      RI%XVLQHVV,Q7KLV6WDWH

u  86*RYHUQPHQW                 u  'LYHUVLW\                                              &LWL]HQRI$QRWKHU6WDWH          u        u     ,QFRUSRUDWHGand3ULQFLSDO3ODFH     u       u 
        'HIHQGDQW                            (Indicate Citizenship of Parties in Item III)                                                               RI%XVLQHVV,Q$QRWKHU6WDWH

                                                                                                  &LWL]HQRU6XEMHFWRID           u        u     )RUHLJQ1DWLRQ                       u       u 
                                                                                                  )RUHLJQ&RXQWU\
IV. NATURE OF SUIT(Place an “X” in One Box Only)
           CONTRACT                                            TORTS                                  FORFEITURE/PENALTY                        BANKRUPTCY                      OTHER STATUTES
u   ,QVXUDQFH                     PERSONAL INJURY           PERSONAL INJURY         u 'UXJ5HODWHG6HL]XUH             u $SSHDO86&          u   )DOVH&ODLPV$FW
u   0DULQH                       u $LUSODQH                 u 3HUVRQDO,QMXU\           RI3URSHUW\86&          u :LWKGUDZDO                 u   6WDWH5HDSSRUWLRQPHQW
u   0LOOHU$FW                   u $LUSODQH3URGXFW                 3URGXFW/LDELOLW\   u 2WKHU                                 86&                u   $QWLWUXVW
u   1HJRWLDEOH,QVWUXPHQW               /LDELOLW\             u +HDOWK&DUH                                                                                    u   %DQNVDQG%DQNLQJ
u   5HFRYHU\RI2YHUSD\PHQW      u $VVDXOW/LEHO                  3KDUPDFHXWLFDO                                                PROPERTY RIGHTS                u   &RPPHUFH
        (QIRUFHPHQWRI-XGJPHQW           6ODQGHU                       3HUVRQDO,QMXU\                                             u &RS\ULJKWV                 u   'HSRUWDWLRQ
u   0HGLFDUH$FW                 u )HGHUDO(PSOR\HUV¶               3URGXFW/LDELOLW\                                           u 3DWHQW                     u   5DFNHWHHU,QIOXHQFHGDQG
u   5HFRYHU\RI'HIDXOWHG               /LDELOLW\             u $VEHVWRV3HUVRQDO                                              u 7UDGHPDUN                         &RUUXSW2UJDQL]DWLRQV
       6WXGHQW/RDQV                u 0DULQH                           ,QMXU\3URGXFW                                                                              u   &RQVXPHU&UHGLW
        ([FOXGHV9HWHUDQV           u 0DULQH3URGXFW                   /LDELOLW\                         LABOR                        SOCIAL SECURITY              u   &DEOH6DW79
u   5HFRYHU\RI2YHUSD\PHQW             /LDELOLW\               PERSONAL PROPERTY          u   )DLU/DERU6WDQGDUGV           u   +,$ II              u   6HFXULWLHV&RPPRGLWLHV
       RI9HWHUDQ¶V%HQHILWV        u 0RWRU9HKLFOH            u 2WKHU)UDXG                    $FW                           u   %ODFN/XQJ                  ([FKDQJH
u   6WRFNKROGHUV¶6XLWV          u 0RWRU9HKLFOH            u 7UXWKLQ/HQGLQJ        u   /DERU0DQDJHPHQW               u   ',:&',::  J         u   2WKHU6WDWXWRU\$FWLRQV
u   2WKHU&RQWUDFW                      3URGXFW/LDELOLW\      u 2WKHU3HUVRQDO                 5HODWLRQV                     u   66,'7LWOH;9,           u   $JULFXOWXUDO$FWV
u   &RQWUDFW3URGXFW/LDELOLW\   u 2WKHU3HUVRQDO                   3URSHUW\'DPDJH      u   5DLOZD\/DERU$FW              u   56,  J               u   (QYLURQPHQWDO0DWWHUV
u   )UDQFKLVH                           ,QMXU\                 u 3URSHUW\'DPDJH         u   )DPLO\DQG0HGLFDO                                              u   )UHHGRPRI,QIRUPDWLRQ
                                     u 3HUVRQDO,QMXU\                3URGXFW/LDELOLW\           /HDYH$FW                                                             $FW
                                            0HGLFDO0DOSUDFWLFH                                  u   2WKHU/DERU/LWLJDWLRQ                                          u   $UELWUDWLRQ
        REAL PROPERTY                      CIVIL RIGHTS              PRISONER PETITIONS           u   (PSOR\HH5HWLUHPHQW              FEDERAL TAX SUITS              u   $GPLQLVWUDWLYH3URFHGXUH
u   /DQG&RQGHPQDWLRQ            u 2WKHU&LYLO5LJKWV         Habeas Corpus:                     ,QFRPH6HFXULW\$FW            u 7D[HV 863ODLQWLII             $FW5HYLHZRU$SSHDORI
u   )RUHFORVXUH                  u 9RWLQJ                   u $OLHQ'HWDLQHH                                                      RU'HIHQGDQW                     $JHQF\'HFLVLRQ
u   5HQW/HDVH (MHFWPHQW       u (PSOR\PHQW               u 0RWLRQVWR9DFDWH                                              u ,56²7KLUG3DUW\            u   &RQVWLWXWLRQDOLW\RI
u   7RUWVWR/DQG                u +RXVLQJ                      6HQWHQFH                                                            86&                      6WDWH6WDWXWHV
u   7RUW3URGXFW/LDELOLW\              $FFRPPRGDWLRQV         u *HQHUDO
u   $OO2WKHU5HDO3URSHUW\      u $PHUZ'LVDELOLWLHV   u 'HDWK3HQDOW\                    IMMIGRATION
                                            (PSOR\PHQW               Other:                      u 1DWXUDOL]DWLRQ$SSOLFDWLRQ
                                     u $PHUZ'LVDELOLWLHV   u 0DQGDPXV 2WKHU        u 2WKHU,PPLJUDWLRQ
                                            2WKHU                  u &LYLO5LJKWV              $FWLRQV
                                     u (GXFDWLRQ                u 3ULVRQ&RQGLWLRQ
                                                                    u &LYLO'HWDLQHH
                                                                         &RQGLWLRQVRI
                                                                         &RQILQHPHQW
V. ORIGIN(Place an “X” in One Box Only)
u  2ULJLQDO             u  5HPRYHGIURP                u        5HPDQGHGIURP            u  5HLQVWDWHGRU       u  7UDQVIHUUHGIURP            u  0XOWLGLVWULFW
    3URFHHGLQJ               6WDWH&RXUW                            $SSHOODWH&RXUW              5HRSHQHG                 $QRWKHU'LVWULFW                 /LWLJDWLRQ
                                                                                                                             (specify)
                                         &LWHWKH86&LYLO6WDWXWHXQGHUZKLFK\RXDUHILOLQJ(Do not cite jurisdictional statutes unless diversity)
                                         21 U.S.C. 881
VI. CAUSE OF ACTION                      %ULHIGHVFULSWLRQRIFDXVH
                                         Civil Forfeiture
VII. REQUESTED IN     u &+(&.,)7+,6,6$CLASS ACTION                                               DEMAND $                                     &+(&.<(6RQO\LIGHPDQGHGLQFRPSODLQW
     COMPLAINT:          81'(558/()5&Y3                                                                                                  JURY DEMAND:         u <HV     u 1R
VIII. RELATED CASE(S)
                       (See instructions):
      IF ANY                               -8'*(                                                                                             '2&.(7180%(5
'$7(                                                                   6,*1$785(2)$77251(<2)5(&25'
03/04/2020                                                            s/Krista Consiglio Frith
FOR OFFICE USE ONLY

    5(&(,37                     $02817                                   $33/<,1*,)3                                     -8'*(                            0$*-8'*(
